Case 1:21-cv-01009-DNH-ML Document 16-49 Filed 09/22/21 Page 1 of 5




          Exhibit WW
        Case 1:21-cv-01009-DNH-ML Document 16-49 Filed 09/22/21 Page 2 of 5



COVID health and safety requirements, FAQs, vaccination information, and
                      more for the JHU community




   Vaccines beat natural immunity in fight
   against COVID-19
   The best protection against COVID-19? Getting vaccinated, not waiting for
   illness to create natural immunity, says infectious disease expert Anna
   Durbin




   Henderson-Hopkins School, in partnership with Johns Hopkins Medicine and the Baltimore City Health
   Department, offered the Moderna COVID-19 vaccine to Baltimore City residents over the age of 18 on
   Saturday, April 24.
   WILL KIRK / JOHNS HOPKINS UNIVERSITY
     Case 1:21-cv-01009-DNH-ML Document 16-49 Filed 09/22/21 Page 3 of 5
Katie Pearce /  Sep 10
A common reason cited for not getting vaccinated against COVID-19—especially among the
young and healthy—is "I trust my immune system" or some variation of that line. The same goes
for those who have already had the virus and assume they've developed some natural immunity.

                                                Though the human immune system is indeed an
                                               extraordinary mechanism, it's not worth gambling
                                                with a disease as unpredictable and serious as
                                                COVID-19, says infectious disease expert Anna
                                                Durbin, a professor of international health at the
                                                Johns Hopkins Bloomberg School of Public
                                                Health and the Johns Hopkins School of
                                                Medicine.

                                                "It's Russian roulette," she says. "Young people
                                                tend to think they're invincible. But it just takes
Anna Durbin                                     that one slip and your entire life could change."

                                                With the delta variant, we're seeing many more
young people on ventilators in hospitals and dying, Durbin says. And declining the vaccine is
more than just a personal decision: An infected person can easily transmit the virus to others,
including immunocompromised people at higher risk for grave illness and children under 12 who
can't yet access the vaccines.

During a conversation with the Hub, Durbin, a faculty member at the Center for Immunization
Research, talked about some of the popular misconceptions surrounding natural immunity and the
purpose of vaccines.


What would you say to someone who wants to put their faith in their own
immune system with COVID-19?
It's not a good idea. Yes, natural infection does provide some immunity, so the next time you get
that disease, you won't get as sick. But here's the problem: Your first encounter with that disease
could go very wrong. With COVID-19, you could end up very ill, you could end up in the
hospital, or you could die. We're seeing huge rates of hospitalizations and deaths, and you don't
want to risk becoming one of those statistics. And there are other potential complications: You
could lose your sense of taste and smell for months, you could develop long-haul COVID-19. It's
an unpredictable disease, and we don't know how it's going to hit different people.

ALSO SEE
COVID-19 vaccines never promised perfection. Experts say it’s time to curb our highest
expectations/ PBS News Hour

That's where the vaccines come in. Vaccines provide protection without any of the morbidities you
can get with a natural COVID-19 protection. We don't have vaccines for things like the common
cold because most people don't get very sick from that, so it's not worth the effort to make
different vaccines for every different cold virus. But when we see viruses or other bacteria that can
     Case 1:21-cv-01009-DNH-ML Document 16-49 Filed 09/22/21 Page 4 of 5
cause severe illness, like COVID-19, we need the protection of a vaccine to prevent the
hospitalizations and deaths. Vaccines are the reason we no longer see so many other diseases that
people suffered from in the past: smallpox, measles, polio, even chicken pox.


For those who have already had COVID-19 in the past, why would a
vaccine still be necessary?
The vaccines still lower your risks. We have evidence showing that if you've been naturally
infected with COVID-19 and you aren't vaccinated, your risk of getting reinfected with
symptomatic disease is about 2.5–fold higher. When you introduce the vaccine to someone who's
already had COVID-19, the body says, "Hey, I remember that, I'm going to stimulate the immune
response so you're protected." You're pumping up your antibodies to higher levels so they can stop
the virus before it enters your system.



"WE'RE SEEING SOME BREAKTHROUGH INFECTIONS
AMONG VACCINATED PEOPLE AND WILL CONTINUE TO,
BUT THAT'S EXPECTED AND DOESN'T MEAN THE
VACCINES ARE FAILING."
                                                                                        —Anna Durbin
                       Professor, Bloomberg School of Public Health and Johns Hopkins School of Medicine


So would someone who's had both COVID-19 and the vaccine have the
most protection possible?
There's no doubt that natural infection confers immunity, and we're seeing some evidence—not
surprising—that a previous COVID-19 infection plus vaccination provides more durable
protection than simply vaccines alone. But that doesn't mean that vaccinated people should go out
there and try to get infected. That risk just isn't worth taking as people, even young healthy people,
can get very, very sick. We want to simply stop infections from happening, full-stop, to get this
virus under control and prevent it from mutating further.


What if the response to that is "vaccinated people can transmit the virus,
too," a fact now confirmed?
They can, but we have evidence showing that vaccinated people are less likely to both get infected
and to transmit the virus, and may spread the virus for a shorter time.


Are antibody tests a reliable way for someone to assess their immunity to
COVID-19?
There are a couple things that are flawed about that. First, antibody levels wane over time; that
happens naturally. Second, these tests don't capture the full picture. Antibodies are just one part of
the equation. They're not primarily responsible for preventing severe disease once you're infected
—that's the job of your memory immune response, which remembers the pathogen it saw before
and gears up to control infection. Then there's the whole other arm of your immune system called
     Case 1:21-cv-01009-DNH-ML Document 16-49 Filed 09/22/21 Page 5 of 5
T-cells, whose job is to recognize the virus in your body, identify cells infected with the virus, and
destroy those cells.

The antibody tests are designed to diagnose whether you've had the infection recently. They're not
designed to tell you how your immune system is going to respond to COVID-19, or how well
your vaccines are going to work.


What other misconceptions about immunity do you want to clear up?
I want people to understand that vaccination-induced immunity, like natural immunity, doesn't
necessarily protect you from getting infected with COVID-19. The purpose of vaccinations is to
prevent severe illness and death. So, yes, we're seeing some breakthrough infections among
vaccinated people and will continue to, but that's expected and doesn't mean the vaccines are
failing. Even with the delta variant, this is a success story because we're seeing vaccines for the
most part do what they need to do.

Also, this topic of booster shots I think is a bit of a distraction right now. There's this idea out
there that your immunity suddenly falls off a cliff at six or eight months. That's not what's
happening. You still have that memory immune response, and that's why we're still seeing
effectiveness against the delta variant.

The other thing I need to stress is that booster shots aren't going to stop delta. The only way we
can do that is to have unvaccinated people get their initial vaccinations. That's the only way we're
going to control not only delta but the emergence of other variants that could prolong or worsen
this pandemic.


Posted in Health
Tagged coronavirus, covid-19 vaccine, covid-19 variants, anna durbin
